DISMISS and Opinion Filed December 20, 2018




                                          S   In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-01056-CV

      IN THE INTEREST OF B.D.D., JR., B.M.D., J.C.D., AND R.D.D., CHILDREN

                          On Appeal from the 301st Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. DF-17-19500

                               MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated September 13, 2018, we notified appellant the $205 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that the failure

to do so would result in dismissal of the appeal. Also by postcard dated September 13, 2018, we

informed appellant the docketing statement in this case was due. We cautioned appellant that the

failure to file the docketing statement within ten days might result in the dismissal of this appeal

without further notice.

       In letters dated October 18, 2018, we informed appellant the clerk’s record and the

reporter’s record had not been filed because appellant had not paid for the clerk’s record or the

reporter’s record. We directed appellant to provide verification of payment or arrangements to

pay for the clerk’s and reporter’s records or to provide written documentation appellant had been

found entitled to proceed without payment of costs within ten days. We cautioned appellant that
the failure to do so would result in the dismissal of this appeal without further notice. To date,

appellant has not paid the filing fee, provided the required documentation, or otherwise

corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE


181056F.P05




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF B.D.D., JR.,                  On Appeal from the 301st Judicial District
 B.M.D., J.C.D., and R.D.D., CHILDREN             Court, Dallas County, Texas
                                                  Trial Court Cause No. DF-17-19500.
 No. 05-18-01056-CV                               Opinion delivered by Chief Justice Wright.
                                                  Justices Evans and Brown participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.




Judgment entered December 20, 2018.




                                            –3–